351 F.2d 954
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 313,AFL-CIO, Respondent,
No. 15287.
United States Court of Appeals Third Circuit.
Argued Nov. 2, 1965.Decided Nov. 9, 1965.

George B. Driesen, Washington, D.C.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Atty., N.L.R.B., on the brief), for petitioner.
Joseph Donald Craven, Wilmington, Del., for respondent.
Before STALEY and FREEDMAN, Circuit Judges, and COHEN, District Judge.
PER CURIAM.


1
This proceeding was brought by the National Labor Relations Board to enforce a decision by the Board which held that the respondent had engaged in a secondary boycott in violation of 29 U.S.C. 158(b)(4)(B).  The sole issue raised by this petition is whether there was substantial evidence to support the findings of the Board.  A thorough examination of the record reveals that there is such evidence.


2
The order of the Board will be enforced, and a form of decree may be submitted.